Citation Nr: 0431471	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for chondromalacia of the right patella.

2.  Entitlement to an increased evaluation in excess of 10 
percent for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
January 1987, with fourteen years and nine months previous 
service.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In a September 2001 VA treatment report, a note was made that 
the veteran had to quit his job because of constant pain.  As 
it is unclear whether the veteran wishes to make a claim for 
TDIU benefits, this matter is referred to the RO for 
appropriate action.  In addition, in his March 2002 notice of 
disagreement, the veteran advised that since serving on 
active duty he has seen numerous doctors for aching in his 
legs and knees and that over time, the pain has gone from 
being in his legs to aching in both arms, his left shoulder, 
both hands and his fingers.  The Board notes that the veteran 
has been diagnosed with fibromyalgia.  As it is unclear 
whether the veteran wishes to make a claim for service 
connection for his fibromyalgia, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia of the 
right patella is manifested by subjective complaints of 
severe pain with prolonged activity, sitting, and standing; 
clinical findings of normal right knee flexion and extension, 
with objective evidence of pain and evidence of degenerative 
changes confirmed by x-rays.

2.  The veteran's service-connected chondromalacia of the 
left knee is manifested by subjective complaints of moderate 
pain with prolonged activity, sitting, and standing; clinical 
findings of normal left knee flexion and extension, with 
objective evidence of pain and evidence of degenerative 
changes confirmed by x-rays.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for 
chondromalacia of the right patella have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5260 (2003).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left patella have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In November 2003, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claim.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining relevant records from any 
Federal Agency and would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  While the 
November 2003 notice letter did not specifically advise the 
veteran to provide any evidence in his possession that 
pertains to his claim, he was informed to furnish medical 
evidence that would show that his service-connected condition 
had worsened.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the RO received the veteran's 
claim in August 2001.  Thereafter, in a rating decision dated 
in February 2002, the claim was denied.  Only after that 
rating action was promulgated did the RO, in November 2003, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
November 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private medical records identified by the 
veteran.  Further, the veteran was afforded two VA 
examinations in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The veteran is appealing a February 2002 rating decision 
which denied an increase for the veteran's service-connected 
chondromalacia of both the right and left patellae, each 
currently evaluated at 10 percent disabling, effective 
February 1, 1987.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran underwent a VA examination in December 2001.  He 
complained of achy pain at the anterior aspect of both knees 
with increased activity and increased pain climbing stairs 
with sharp pains going down his anterior leg bilaterally.  
Upon clinical examination it was noted that the veteran's 
bilateral knee range of motion was zero to 135 degrees.  The 
examiner noted no laxity or varus valgus stress.  There was 
minimal patellofemoral crepitus and no effusion.                

The veteran underwent a second VA examination in July 2003.  
The veteran complained that his right knee had gotten 
significantly worse.  He reported that the pain was mostly 
behind his kneecap on the right and felt that his right knee 
was beginning to give out on him.  The veteran reported that 
his left knee was only slightly worse than it was when he was 
last evaluated.  Upon clinical examination it was noted that 
the veteran's bilateral knee range of motion was normal, from 
zero to 140 degrees.  The examiner noted mild lateral joint 
line tenderness on the right and no mediolateral joint line 
tenderness on the left.  The examiner noted moderate pain 
with patellar grind and patellofemoral crepitation on the 
right and mild pain on patellar grind with no patellofemoral 
crepitation on the left.  There was 5/5 quadriceps strength 
with no effusion, and neither knee was unstable.

The veteran was diagnosed with bilateral knee chondromalacia 
patellae, mild on the left and moderate on the right.  The 
examiner noted that there was not less movement than normal, 
there was no weakened movement, and there did not appear to 
be any excessive fatigability or incoordination or painful 
movement upon examination.  The examiner reported that the 
veteran's symptoms were very consistent with patellofemoral 
chondromalacia or degenerative changes, and were likely to be 
associated with significant pain but without significant loss 
of motion.

Chondromalacia is a "softening of the articular cartilage, 
most frequently in the patella." Dorland's Illustrated 
Medical Dictionary 321 (28th ed. 1994).  Chondromalacia 
patella is "pain and crepitus over the anterior aspect of 
the knee, particularly in flexion, with softening of the 
cartilage on the articular surface of the patella and, in 
later stages, effusion." Id.

Chondromalacia is not listed in the disability ratings 
schedule.  In cases that involve an unlisted condition, it is 
permissible to rate under the Diagnostic Code for a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses, however, is 
prohibited.  See 38 C.F.R. § 4.14.

Furthermore, 38 C.F.R. § 4.27 provides that unlisted 
disabilities that require rating by analogy will be coded 
with the first two numbers of the schedule provisions for the 
most closely related body part and "99".  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

The appellant's chondromalacia of the right and left patellae 
are evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260-5010, limitation of flexion of 
the leg and traumatic arthritis, respectively.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

In this regard, at the July 2003 VA examination, the veteran 
was not shown to have loss of flexion or extension motion, 
thus precluding consideration of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Because such findings would 
result in noncompensable evaluations and radiographic 
evidence is of record indicating the presence of arthritis 
and painful motion, a 10 percent evaluation has been assigned 
to the veteran's right and knee disabilities.

The Board has considered rating the appellant's service-
connected disabilities under alternative Diagnostic Codes 
that would avail the appellant of a higher disability rating.  
Because the veteran's right and left knee disabilities are 
not shown to include ankylosis, subluxation or instability, 
dislocated cartilage, impairment of the tibia and fibula, or 
genu recurvatum, consideration of the diagnostic codes 
pertaining to such disorders is not appropriate under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 or 
5263.  

The Board has carefully considered the totality of the 
evidence relating to the service-connected chondromalacia of 
the right and left patellae in conjunction with the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, to include 
functional impairment which may be attributed thereto with 
respect to the holding in DeLuca v. Brown, 8 Vet.App. 202, 
205-7 (1995).  The basis of disability evaluation is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

On VA examinations conducted in December 2001, both knee 
demonstrated 135 degrees flexion, which is less than full 
flexion.  See 38 C.F.R. § 4.71, Plate II.  Clearly, the 
reported 135 degrees of flexion does not meet the criteria 
used to assign a rating greater than 10 percent.  However, 
the Board notes the veteran's subjective complaints of severe 
right knee pain as well as his testimony that he has recently 
fallen twice as a result of a sharp pain in his right knee.  
Also, the veteran testified that his activities are limited 
due to the pain and that he uses a cane to keep him from 
falling when walking in open spaces.  In light of the 
veteran's credible complaints of pain experienced in his 
right knee, the Board has considered functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206-7.  Thus, it appears that the 
veteran's chondromalacia of the right patella is more 
productive of the next higher rating despite the fact that 
normal range of motion was shown on examination. 38 C.F.R. § 
4.7.  Therefore, based on the findings as listed above, the 
Board finds that the veteran's claim for an increased rating 
to 20 percent is granted for his chondromalacia of the right 
patella.

The Board also recognizes that the veteran has complained of 
pain, albeit to a lesser extent, of the left knee.  However, 
it is the Board's opinion that the 10 percent rating 
currently assigned for the veteran's chondromalacia of the 
left patella contemplates the veteran's additional functional 
loss due to pain.

As the Board relied on factors outside the rating criteria 
for a 20 percent rating for chondromalacia of the right knee, 
it follows that the next higher rating of 30 percent is not 
appropriate.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's chondromalacia of the right or left 
patella has resulted in frequent hospitalizations or caused a 
marked interference in the veteran's employment beyond that 
contemplated by the rating schedule.  The Board is, 
therefore, not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

1.  Entitlement to an increased evaluation of 20 percent for 
chondromalacia of the right patella is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left patella, currently evaluated at 10 percent.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



